El Juez Asociado SR. Aldrey,
emitió la opinión del tribunal.
El apelante Molini reconoce en su alegato ante nosotros que los créditos qne cobra a sn dendor Fernando Tronblard no' tienen preferencia específicamente declarada en el Código Civil sobre los créditos del apelado Pierazzi para hacerlos efectivos en una acreencia que el deudor de ambos tiene contra el Municipio de Tauco por ciertas obras que para él ejecutó, pero alega que toda vez que el dinero que reclama fué empleado en esas obras y que el crédito de Troublard por ellas es el fruto de su dinero, por analogía con lo que la ley determina para los créditos por refacción, alquileres, precio de la venta, etc., debemos declarar que tiene prefe-rente derecho sobre Pierazzi para hacer efectiva su reclama-ción en ese crédito de Troublard.
*282Aparte de que los tribunales de justicia no tienen facul-tades para extender la ley a casos no .comprendidos en ella, el artículo 1826 . del Código Civil declara que no gozarán de preferencias los créditos no comprendidos en sus disposicio-nes.
Besuelta la única cuestión propuesta por el apelante como fundamento para que revocásemos la sentencia apelada, de-bemos confirmarla.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.